Title: To George Washington from William Grayson, 4–8 May 1785
From: Grayson, William
To: Washington, George



Dear Sir.
New York [c.4–8] May 1785.

I have recieved your letter of the 25th of Aprill, for which I am much oblig’d to you; I am sorry for the melancholy occasion which has induc’d you to leave Mount Vernon, and for the affliction which the loss of such near relations must involve Mrs Washington in.
The Ordinance for disposing of the Western territory has been under consideration ever since I wrote you last & has underwent several alterations, the most considerable of which is that one half the land is to be sold by sections or lots, & the other half by intire Townships; & the dimension of each township is reduc’d to six miles; I now expect the Ordinance will be completed in a few days, it being the opinion of most gentlemen that it is better to pass it in it’s present form nearly, than to delay it much longer & incur the risque of losing the country altogether. As soon as it is finished I shall do myself the honor to inclose you a copy, and though it will be far from being the best that could be made, yet I verily believe it is the best that under present circumstances can be procured: There have appeared so many interfering interests, most of them imaginary, so many ill founded jealousies & suspicions throughout the whole, that I am only surpris’d the ordinance is not more exceptionable; indeed if the importunities of the public Creditors, & the reluctance to pay them by taxation either direct or implied had not been so great I am satisfyed no land Ordinance

could have been procured, except under such disadvantages as would in a great degree have excluded the idea of actual settlements within any short length of time; This is not strange when we reflect that several of the states are averse to new votes from that part of the Continent & that some of them are now disposing of their own vacant lands, & of course wish to have their particular debts paid & their own countries settled in the first instance before there is any interference from any other quarter. With respect to the different places of sale, it is certainly open to the objections you mention, but it was absolutely necessary to accede to the measure, before we could advance a single step. Since the receipt of your letter I have hinted to some of the members the propriety of altering this part, but find that the idea of allowing the Citizens of each State an equal chance of buying the good lands at their own doors, was one of the strongest reasons with them for consenting to the Ordinance. As to the individual states interfering in the sale, it is guarded against; and in case the loan Officer who is responsible only to Congress, cannot dispose of the land in a limited time, it is to be return’d to the Treasury board: With respect to the fractional parts of Townships the Ordinance has now provided for all cases which can occur, except with respect to the Pensylvania line—The Course of the new state from the Ohio will be due North, and the dispute with Pensylvania will be open to discussion hereafter. I am sorry to observe that throughout this measure, there has been a necessity for sacrificing one’s own opinion to that of other people for the purpose of getting forward. There has never been above ten States on the floor & nine of these were necessary to concur in one sentiment, least they should refuse to vote for the Ordinance on it’s passage. The price is fix’d at a dollar the acre liquidated certificates, that is the land is not to be sold under that; The reason for establishing this sum was that a part of the house were for half a dollar, and another part for two dollars & others for intermediate sums between the two extremes, so that ultimately this was agreed upon as a central ground. If it is too high (which I am afraid is the case) it may hereafter be corrected by a resolution.
I still mean to move for some amendments which I think will not only advance the sale, but increase the facility of purchasing

to foreigners, though from present appearances I own I have but little hopes of success.
After this affair is over, the requisition for the current year will be brought forward The article of 30,000 dollars for the erection of fœderal buildings at Trenton I have already objected to, & shall continue to oppose by every means in my power, as I look upon the measure to be fundamentally wrong, & I am in hopes nine States cannot be found to vote for it; should those in opposition to the measure be able to put off the execution for the present year it is to be expected that the Southern States will open their eyes to their true interests & view this subject in a different light. What I at present fear is, that failing to get this article allowed in the requisition they will attempt to draw the money from Holland by a vote of seven States inasmuch as a hundred thousand dollars were voted at Trenton for that purpose although no particular fund was assigned. I own this matter has giv’n me some disgust, as I see an intemperate ardor to carry it into execution before the sense of the Union is know’n; and I have no doubt that some gentlemen have come into Congress expressly for that purpose.
I take the liberty of introducing Mr StGreave—a delegate from North Carolina a gentleman of great worth who is travelling through our state to his own Country: He will be very happy to communicate to you the news of this place. I inclose you the report of a Comm[itte]e for altering the first paragraph of the 9[t]h article of the confederation, & which embraces objects of great magnitude, & about which there is a great difference of sentiment. I have the honor to be with the highest respect yr Affect, frd & Most Obdt sert

Willm Grayson

